J-S71012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    THOMAS J. CROSSLEY                         :
                                               :
                      Appellant                :   No. 1920 EDA 2017

                    Appeal from the PCRA Order May 5, 2017
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0004523-2009
                                          CP-23-CR-0004531-2009
                                          CP-23-CR-0005623-2009


BEFORE:      PANELLA, J., STABILE, J., and PLATT, J.

JUDGMENT ORDER BY PANELLA, J.                            FILED MARCH 09, 2018

        Pro se Appellant, Thomas Crossley, contends the court erred in

treating his petition for habeas corpus relief as his fourth Post Conviction

Relief Act (“PCRA”) petition and dismissing it as untimely. Crossley’s petition

asserts appointed counsel for his first PCRA petition was ineffective. He

argues this allegation does not fall within the purview of the PCRA. We

affirm.1



____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1 While Crossley’s notice of appeal was filed more than 30 days after the
entry of the order dismissing his petition, we note the date on the notice
falls within the 30 day period. Since Crossley is currently incarcerated, we
(Footnote Continued Next Page)
J-S71012-17


      On March 3, 2010, Crossley was sentenced to a term of imprisonment

of 10 to 30 years after he pled guilty to 70 counts of burglary and associated

crimes. He filed his first PCRA petition on July 27, 2010. The court appointed

Henry Benedetto Forrest, Esquire, to represent Crossley. However, Attorney

Forrest subsequently moved to withdraw his appearance after concluding

Crossley had no meritorious issues.

      The PCRA court granted Attorney Benedetto leave to withdraw and

dismissed Crossley’s petition. This Court affirmed the dismissal on April 2,

2012. Shortly after, Crossley filed his second PCRA petition, asserting his

guilty pleas were unlawfully induced.

      New counsel, Stephen Molineux, Esquire, was appointed to represent

Crossley in the prosecution of his second PCRA petition. However, Attorney

Molineux was subsequently permitted to withdraw after he concluded there

was no merit in Crossley’s claims. The PCRA court dismissed Crossley’s

second petition and this Court concluded Crossley’s petition was properly

dismissed as untimely. The panel noted in its judgment order that Crossley

argued his petition was timely because Attorney Forrest had abandoned him

during the prosecution of his first PCRA petition. See Commonwealth v.

Crossley, No(s). 1905 EDA 2014, 2002 EDA 2014, 2071 EDA 2014, at 3

(Pa. Super., filed 2/6/15) (Judgment Order).
(Footnote Continued) _______________________

conclude the appeal was timely filed pursuant to the prisoner mailbox rule.
See Commonwealth v. Jones, 700 A.2d 423, 426 (Pa. 1997).



                                          -2-
J-S71012-17


      Approximately six months later, Crossley filed a petition for writ of

habeas corpus. The court treated it as Crossley’s third PCRA petition and

dismissed it as untimely. This Court affirmed on July 13, 2016.

      On March 3, 2017, Crossley filed this petition, asserting Attorney

Forrest abandoned him. He argues this claim does not fall within the purview

of the PCRA. He is wrong. See Commonwealth v. Jette, 23 A.3d 1032,

1044 n.14 (Pa. 2011). “Where, as here, a defendant’s post-conviction claims

are cognizable under the PCRA, the common law and statutory remedies

now subsumed by the PCRA are not separately available to the defendant.”

Commonwealth v. Hall, 771 A.2d 1232, 1235 (Pa. 2001) (citations

omitted).

      The court properly treated Crossley’s petition as his fourth PCRA

petition. Crossley did not plead, and has not argued, that his facially

untimely petition qualifies for an exception to the PCRA’s time-bar. We

therefore affirm the order dismissing Crossley’s petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:3/9/18



                                     -3-
J-S71012-17




              -4-